Citation Nr: 1519391	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  10-12 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to compensation based on the provisions of 38 U.S.C.A. § 1151 for respiratory or lung disability (claimed as pain).

2. Entitlement to compensation based on the provisions of 38 U.S.C.A. § 1151 for memory problems.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1970 to April 1972. His Form DD 214 also lists 8 months and 5 days of prior service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Although the Veteran originally requested a Board hearing, he withdrew his request for a hearing in a December 2014 written statement.  No hearing was provided.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran reports current pain symptoms, and VA treatment records show he sought treatment for right rib pain during the period on appeal.  In December 1999, the Veteran had chest tubes placed and underwent a procedure including right thoracotomy drainage of emphysema, lysis of adhesions, and decortication of the lung with bronchoscopy at VA.  After the procedure and the chest tubes were removed, VA records show an x-ray found pneumothorax.  An examination is needed to diagnose any current disability stemming from the December 1999 procedure and whether any such disability is the result of VA's failure to exercise the degree of care expected.  See 38 C.F.R. § 3.159(c)(4).  Additionally, VA records show treatment for memory problems as possibly caused by Statin medication.  An opinion is needed to determine if the memory problems are due to the Statin and whether proscribing Statin was negligent or outside the degree of care for a reasonable provider.  See 38 C.F.R. § 3.159(c)(4).   




Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination of his chest and lungs and forward the claims file.  The examiner should address the following:

a. Is it at least as likely as not that the Veteran has a current additional disability resulting from the December 1999 chest tubes, right thoracotomy drainage of emphysema, lysis of adhesions, or decortication of the lung with bronchoscopy, including from the resulting pneumothorax?

Consider the Veteran's report of pain in his chest and right rib cage area.

b. If so, is the additional disability at least as likely as not the result of VA's failure to exercise the degree of care that would be expected of a reasonable healthcare provider in performing those procedures?

The provider should give rationale for all opinions and consider all lay and medical evidence of record.  If an opinion cannot be reached without resort to speculation, court cases require the examiner to explain whether the lack of certainty is due to the limitations of medical or scientific knowledge or insufficient evidence.

2.  Schedule the Veteran for a VA examination for his memory and forward the claims file.  The examiner should address the following:

a. Is the Veteran's current memory loss at least as likely as not related to Statin medication prescribed by VA?

b. If so, did VA fail to exercise the degree of care that would be expected of a reasonable healthcare provider in prescribing Statin for the Veteran?

c. Is the Veteran's current memory loss at least as likely as not related to the December 1999 chest tubes, right thoracotomy drainage of emphysema, lysis of adhesions, or decortication of the lung with bronchoscopy procedures?

d. If the memory loss is a result of the December 1999 procedures, did VA fail to exercise the degree of care that would be expected of a reasonable healthcare provider in performing those procedures?

The provider should give rationale for all opinions and consider all lay and medical evidence of record.  If an opinion cannot be reached without resort to speculation, court cases require the examiner to explain whether the lack of certainty is due to the limitations of medical or scientific knowledge or insufficient evidence.

3. If any benefit sought on appeal remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




